Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 1 of 8 Page ID #:10




                              EXHIBIT" A"
Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 2 of 8 Page ID #:11




                                                                                                                                       SUM-101
                                        SUMMONS
                     (CrrACION JUDICIAL)
   NOTICE TO DEFEHDANT:
   (AVISO AL DEMANDADO):
   SPROUTS FARMERS MARKET, INC.; SF MARKETS, LLC; AND
   DOES I-SO INCLUSIVE
  YOU ARE BEING SUED BY PLAINTIFF:
  (LO ESTA DEMANDANDO EL DEMANDANTE):
   HAMID MOTfAGHJNEJAD




 The IIII",ulld IIfdrep 0/ ilia court Is;
 {B IIIJmIHa y rInlcd6n de 1....tIe a}:     SUPERIOR COURT OF CALIFORNlA
                                                                                                 =:::r:;...
                                                                                                  1 9ST CV 1 4391
  111 N. HIli Slreet
  Los Angeles, CA 90012
 The ....... IddAI... and lelephont numbe, or pllinlill's .!lamey. or plalnUK wlllloul an IUomey.1s:
 (B~. ,. rInlcd6n Y         "_10     de t.MIcno WI tbo/1IdO '*I r1IfnIIIdInIe. 0 del dam.,.,.,. qw /10 Il8ne abogoodo•••):
  David AzIzI, Esq., 3435 Wilshire Blvd., Sle. 1800, Los Angelos, CA 90010; (310) 284-9600
                                                                                Sh..,1 R. Carte, ExB' UU.. 011"... , I CI!lr1< 0/ Coull
 DATE:       00112412019                                                ClerIc. by                                                      • Deputy
 {"eche}                                                               (Set:tv/aIIo}         RO!!!!!)da ClrIo!)                        (o44unlo}
 (For piODiOJ arvica OJ liIJII summons. u... Pnx>I 01 SiiiIICB Oi SiiMiOIi. (fonn P6S0010}.)
 (PI,. ptWbl de ontrtgt de ut.     ella""" ....tI (onnu/erfo Proal oI6etvfc1 a/ 6ummana. (I'08oq1o)}.
                                   NOllCE TO THE PERSON SERVED: You ere HlVld
                                  I.   CJ ...n_-..tonI.
                                  2.   CJ aslhepmonlUldlRlertlltllclllous_oI(lPId)IJ:
                                  3.   c;D   IIIIIlftW 0/ (JI*iIIt}:   S'F .(lVi"<h
                                       und.r.   c:J CCP 416.10 (corp....lonj
                                                c:J CCP 416.20 (do/und CIIO)IOIalIon)
                                                                                                 B       CCP 416.60 (minD"
                                                                                                         CCP 416.70 (COftIOIV_)
                                                c:J CCP 415.40 (ossodolion or ptrlnonhlp) c:J            CCP 418.110 (_wed_)
                                                CE - (.,.-y): lL["
                                  4.   CJ    by ~ dllllllary l1li (dII.}:

                                                                                                                    c.a .. CW ....... H ..'z.a411
                                                                                                                                 ..       'M."
    Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 3 of 8 Page ID #:12


!IIIdrDtbIy FLED ."   s..1b' CounriCahnil. CcNnIJ 01 a.o. AroIIn Dft Dt.'J4I2011 OI~ pi 5hent ft.~...,. becutMr OIkerlaefllll ~ bot R   CMon DeputJ C II
                                                                              II1STCV1.:Jg,                                                  .
                                    AIt/gnod   "".;1 purposes'"   Sp!ng _    eo_.. _             ot1Ce- Lo... Seigle




             David AzIzI. Esq. (SBN 198803)
             Arthur Diougourlan. Esq. (SBN 320493)
           2 LAW OFRCES OF DAVIO AZlZI
             3435 Wilshlra Blvd. #1800
           3 Los Angeles. CA. 90010
             Tel: (310) 284-9600 Fax:(6B8) 400-8944
           4
           S Attomey for Plaintiff

           6
           7
           B                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
           9                                         FOR THE COUNlY OF LOS ANGELES

         10
          II    HAMID MOTTAGHlNEJAD.                                               CASE NO.:

          12                           Plaintiff.                                  COMPLAINT FOR DAMAGES

          13                          v.                                           1.       NEGI..JaENCE; .and
                                                                                   2.       PREMISES LlABILITY.
         14 SPROUTS FARMERS MARKET. INC~
                SF MARKETS, LLC; AND DOES 1-Su
          IS    INCLUSIVE
          16                           Defendants.
          17
          18                 Plaintiff, HAMID MOTTAGHINEJAD, alleges:
          19                                                  GENERAL AI I EGATl0N8

         20     1.           PlalnUff, HAMID MOTTAGHINEJAD i8 a resident of the County of Los Angeles,

         21                  State of Callfomla.
         22
         2J     2.           Defendant. SPROUTS FARMERS MARKET, INC., ls, and at all times mentioned

         24                  was, a Corporation, duly organJzed and exlstlng undar the laws of the Stale of
         25                  California.
         26     Iff

         27 '"
         2B III
                                                                      1.
                                                            COMPLAINT FOR DAMAGES
Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 4 of 8 Page ID #:13


                                                            •1




        3.    Defendant, SF MARKErS, LLC, and at all times mentioned was, a Limited uabifity
   2          Company, duly organized and existing under the laws of the Slate of CaDfornJa.
   3
   4    4.    Plaintiff is ignorant of the true names and capaclUes of the Defendants sued herein
   5         as DOES 1 through 50, Inclusive, and therefore sues these Dafendants by such
   6         fictitious names. Plaln!iff will amend this Complaint to allege their trua names and
   7         capaci1les whan tha same have been ascertained. PlainUIf Is Informed and believes
   8         and thereon alleges that each of the saki fictitiously nemed Defendants are
   9         responslbla in soma manner for the occurrence herein alleged, and that Plaintiffs
  10         Injuries herein alleged 'ware proxmately caused by their acts.
  11
  12    5.   Plaintiff ,Is Informed and believes and thereon alleges that at all Umes menUoned
  13         herein; each of the Defendants Bued harein as Does 1 to 50, Inclusive, were the
  14         agenls anel/O!' employees of each of the remaining Defendants and were at all times
  15         acting within tha purpose and scope of such agency and employmenl
  16
  17 6.      Defendanls Invited the general public, Including Pialntlff, to enter their premises.
  18
  19   7.    On or about June 5, 2018, Plalnllffwas lawfully on Defendants' premises, located
  20         at 1012 S. Wetlake Blvd., Thousand Oaks, CA 91361, for the mutual benefit of
  21         Plaintiff and the Defendants, At such time and place, Defendants allowed a
  22         dangerous condition, ~ slippery substance presant on their common-area floor, to
  23         remain on their property resulting In Injury to Plaintiff. Additionally, Defendants
  24         SPROUTS FARMERS MARKET, INC. and SF MARKETS, LLC's employees had
  25         been negllgenUytreined, maintained and supervised contribuUng to the cause of the
  26         !Subject accident.
  27 III
  28   III

                                                  2.
                                   COMPLAINT FOR DAMAGES
Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 5 of 8 Page ID #:14




                                           FIRST CAUSE OF ACTION
       2                                         (NEGUGENCE)
       3   8.     Plaintiff realleges and Incorporeles by reference all of the allegations contained In
    4             the preceding peragraphs of this Complaint as though fully set forth he18ln.
    5

    6      9.     On or about June 5, 2018, Defendants SPROUTS FARMERS MARKET, INC.; SF
    7             MARKETS. LLC and Does 1-50 Inclusive, owned, managed, malntained,lnspected,
    8             constructed, designed and controlled the aforementioned property, and
    9            notwithstanding said duty, aKowed a dangerous canditlon, a slippery SUbstance
   10            presenl on their common-area floor which Defendants knew about but did not
                                                               •
   11            18pair, to lie on their premisas SEINing as a hazard, and further aHowed said
   12            dangarous condition, a slippary substanca present on their common-area floor, to
   13            18maln in disrepair. notwithstanding the fact that Defendants knew or should have
   14            known that failure to remedy and/or repair the InherenUy dangerous candldon would
   IS            cause seve18 Injuries and even deaths.
   16
   17      10.   Furthermore, Defendants SPROUTS FARMERS MARKET, INC.; SF MARKETS,
   18            LLC and Doea 1-50 InclusiVE!, designed, Installed and/or maintained the subject
   19            dangerous condition.       Defendants knew andlor shOUld have known of the
  20             dangerous condllion but failed to wam and/or repair, remedy the dangerous
  21             candlllon. The dangerous and defective condition posed as a hazard to the pubNc
  22             when used with due care. Defendants and their employees failed to Inspect,
  23             maintain and repair the subject danl/erou8 condition.
  24
  2S       11.   Defendants SPROUTS FARMERS MARKET. INC.; SF MARKETS, LLC and Does
  26             1-50 Inclusive, knew or should have known that there had been numerous prior
  27             Inoldants. Notwithstanding such knowledge by the Defendants. they took InsUfficient
  28             acllon to protect tha public such as PlBlnlilf.

                                                  3.
                                        COMPLAINT FOR DAMAGES
Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 6 of 8 Page ID #:15




    2   12.   As a further proximate result of tha subject dallgerous condillon, and the failure of
    3         the Defendants to inform Plaintiff of said condition and/or remedy the dangerous
    4         condition, Plaintiff was severely Injured.
    S
    6 13.     Plaintiff requires and will In the future, employ physicians and surgeons to examine,
    7         treat and care for Plaintiff, employ specially trained persons to supply care and
    8         service now and In the future, Incur medical and IncldeJltal expenses for such care
    9         and services. The exact amount of such expanse ia unknown to PlalnUff at this time
                                                                                                     1
   10         and Plaintiff will a.51< l!Iave ofCg\J!i to amend this Complaint to set forth the exaef
   II         amount, Including. prej~dgmellt Intereat, when the same has been ascertained.
   t2
   13                                SECOND CAUSE OF ACTION
   14                                   (PREMISES LIABIUTY )
   IS
   16   14.   PlainUff realleges and incorporates by reference all of the allegations contaIned In
   17         the precedlllg paragraphs of this Complelnt as. though fully set forth herein.
   18
  19    15.   On or about June 5, 2018, Defendants SPROUTS FARMERS MARKET, INC.; SF
  20          MARKETS, LLC and Does 1·50 InclUsive, owned, maintained, controlled,
  21          possessed, repalred,lnspected, operated and managed the premises.
  22
  23    16.   Defendanls SPROUTS FARMERS.MARKEl, INC.; SF MARKETS, LLC and Does
  24          1·50 Inclu61ve, owned, maintained, controlled, possessed, repalred, and inspected
  25          the subject property In such a negligent, careless and reckless manner 80 as to
  26          allow a dallgerous condition, a Slippery substsnce present on their common·area
  27          floor, remain on the property in e state of dIsrepair constituting as a dangerous
  28          condition.

                                                   4.
                                     COMPLAINT FOR DAMAGES
Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 7 of 8 Page ID #:16




        17.   Defendants SPROUTS FARMERS MARKET, INC.; SF MARKETS, LLC end Does
    2         1-50 Inclusive knew aboutthe dangerous condition of the subject property or, In the
    3         exercise of ordinary and reasonable care, should have been known in adequate
    4         time for a reasonable prudent person to have corrected the dangerous condiHan,
    S         or, to have properly warned persons, Including Plaintiff of the dangerous condition.
    6
    7 16.     As a proximate result of said negligence, recklessness and carelessness of the

    8         Defendants, Plaintiff sustained severe Injuries due to a dangerous condition on the

    9         Defendants' property.
   10
   II   19.   As a proximate result of said conduct of Defendants and each of them Plaintiff was
   12         severely injured in health, strength and activity, sustaining shock and injury to his

   13         nervous system and person, all of which saId injuries have caused, and conUnue to

   14         cause, Piaintiff great mental, physical and nervous paIn and suffering.

   IS
   16   20.   As a further proximate result of the subject dangerous condition, and the failure of
   i7         the Defendants to inform Plaintiff of saId condition and/or remedy the dangerous

   18         condHlon, Plaintiff was severely' injured and as a result of the trauma from the

   19         subject incident.
  20
  21    21.   Plaintiff requires and will in the future, employ physicians and surgeons to examine,

  22          treat and care for Plaintiff, employ specially traIned persons to supply care and

  23          service now and In the Mure, Incur medical and Incidental expenses for such care

   24         and servIces. The exact amount of such expense is unknown to Plaintiff at this time

   2S         and Plaintiff will ask leave 01 Court to amend this Complaint to set forth the exact

   26         amount, Including prejudgment Interest, when the same has been ascertained.
   27
  28    "'
        III
                                                    5.
                                      COMPLAINT FOR DAMAGES
Case 2:19-cv-05437-CJC-MRW Document 1-1 Filed 06/21/19 Page 8 of 8 Page ID #:17




    1          WHEREFORE, Plaintiff prays for judgmenl against Defendanls, and each of them,
    2   as follows:
    3         1.      All general damages according to proof at Ume of trial;
    4         2.      All special damages, Including all medical cara, and treatment consequential
    5                 and incidental expenses incurred, and aU additional economic losses,
   6                  according to proof at time of trial;

    7         3.      Forprejudgment interest, as determined and accrued according to applicable

    8                 statutes;
    9         4.      Cosls of bringing this suit, and

   10         5.      Loss of earnings and eaming capacity, as may be proven;

   11         6.      Such other and further relief as the Court deems just end proper.

   12
   t3   DATED~Apn123, 2019

  14

   tS                                                        By:

   16
   17
   18
   19

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      6.
                                      COMPLAINT FOR DAMAGES
